Opinion filed December 23, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00152-CV
                                        __________

                   $1,803.11 IN UNITED STATES CURRENCY
                       (TOMMY LEE MONROE), Appellant

                                               V.

                             STATE OF TEXAS, Appellee


                          On Appeal from the 32nd District Court

                                     Nolan County, Texas

                                  Trial Court Cause No. 19023


                           MEMORANDUM                  OPINION
       This is a restricted appeal pursuant to TEX. R. APP. P. 30 from the trial court’s no-answer
default judgment forfeiting the $1,803.11 as contraband. We affirm.
       On appeal, Tommy Lee Monroe argues that Officer Mark Webb had insufficient
evidence that the money came from the sale of controlled substances. He also contends that, at
the time the money was seized, it was not found in proximity to the drugs or the drug
paraphernalia and that there was no positive nexus between the money and any criminal activity.
       A restricted appeal, formerly appeal by writ of error, is available to a party who neither
participated in the hearing that resulted in the judgment being complained of nor filed any timely
post-judgment motion, request for findings of fact and conclusions of law, or a notice of appeal
pursuant to TEX. R. APP. P. 26.1(a). Rule 30. A restricted appeal is a direct attack on the trial
court’s judgment and is limited to errors that are apparent on the face of the record. Alexander v.
Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004); Quaestor Invs., Inc. v. State of Chiapas,
997 S.W.2d 226, 227 (Tex. 1999).
       Monroe’s arguments are not apparent on the face of the record before us.              Each
contention has been considered, and each is overruled.
       The judgment of the trial court is affirmed.




                                                            PER CURIAM


December 23, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2